            Case 1:17-vv-01897-UNJ Document 23 Filed 02/05/19 Page 1 of 2




               In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 17-1897V
                                          (Not to be published)

*************************
VALERIE NEWPORT,           *
                           *                                     Special Master Corcoran
                           *
                           *                                     Filed: January 11, 2019
               Petitioner, *
     v.                    *
                           *                                     Petitioner’s Motion for Decision
SECRETARY OF HEALTH        *                                     Dismissing Petition.
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
*************************

Andrew D. Downing, Van Cott & Talamante, Phoenix, AZ, for Petitioner.

Amy P. Kokot, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                                      DECISION DISMISSING CASE1

       On December 7, 2017, Valerie Newport filed a Petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleged that she
developed a constant tremor in her right arm after receiving the influenza vaccine on September 19,
2016. Pet. at 1 (ECF No. 1).




1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012)). This
means that the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public
in its current form. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 through 34 (2012) [hereinafter “Vaccine Act” or “the
Act”]. Individual section references hereafter will be to § 300aa of the Act.
            Case 1:17-vv-01897-UNJ Document 23 Filed 02/05/19 Page 2 of 2



         Petitioner filed numerous medical records in early 2018. Upon review of these filings,
Respondent filed his Rule 4(c) Report, arguing that Petitioner was not entitled to compensation.
See generally Resp’t’s Rule 4(c) Report, filed Aug. 17, 2018 (ECF No. 16). Noting that Petitioner
did not allege an injury listed on the Vaccine Injury Table following receipt of a corresponding
vaccine (a “Table injury”) (under which causation would be presumed), Respondent argued that
Petitioner had failed to put forth a reliable scientific theory supporting a claim for causation-in-
fact. Id. at 5–6. Accordingly, Respondent requested that I dismiss Petitioner’s claim. Id. at 8.

        Following a status conference on September 5, 2018, I directed Petitioner to file an expert
report in support of her claim. See Docket Order, dated Sept. 5, 2018. Unable to secure expert
support for her position, Petitioner filed a Motion seeking dismissal of her claim on January 10,
2019. See generally Pet’r’s Mot. for Decision Dismissing Pet. (ECF No. 20).

        To receive compensation under the Vaccine Act, a petitioner must prove either (1) that she
suffered a Table injury, or (2) that she suffered an injury that was actually caused by a vaccine.
See Sections 11(c)(1), 13(a)(1)(A). An examination of the record, however, shows that Petitioner
did not suffer a Table injury. Further, the record does not contain a medical expert’s opinion or
any other persuasive evidence indicating that Ms. Newport’s alleged injury could have been caused
by her September 19, 2016 vaccination. And the filed medical records do not support her vaccine
injury claim.

        Under the Vaccine Act, a petitioner may not receive an award of compensation based on
her claims alone. Rather, the petition must be supported by medical records or by the opinion of a
competent physician. Section 13(a)(1). In this case, there is insufficient evidence for Petitioner to
meet her burden of proof. In keeping with Section 11(c)(1)(A), her claim therefore cannot succeed
and must be dismissed.3

        Accordingly, I hereby DISMISS Petitioner’s case. In the absence of a motion for review
filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of this decision.4

         IT IS SO ORDERED.

                                                                s/ Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Special Master


3
  Under ordinary circumstances, Respondent would be given the opportunity to respond to Petitioner’s Motion.
However, due to a lapse in government appropriations, attorneys for the Department of Justice have been directed not
to report for duty until further notice. Because the relief requested by Petitioner is consistent with Respondent’s Rule
4(c) Report request for dismissal, I am granting the relief sought.

4
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           2
